DETAILED ACTION
Claims 1, 3-9, 11-30 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under US PRO 62/491832 filed on April 28, 2017.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior arts are the Kusens Reference (US 9536310 B1) and the Cheng et al Reference (US 2011/0228094 A1).

Kusens relates to monitoring an individual in a dwelling so as to know when such individual falls or indicates the need of assistance. A plurality of 3D motion and sound sensors are located in the dwelling and provide data to a computerized monitoring system. The sensors are configured to recognize one or more biometric identifiers of the individual being monitored. When the monitoring system detects that the individual has fallen or gestured, a computerized communication system contacts the individual to determine the need to send assistance to help the individual. Where assistance is required the system automatics contacts the previously designated caregiver for the individual and can also contact emergency personnel (See Kusens Abstract).
Cheng teaches a surveillance system is provided that includes at least one sensor disposed in a security area of a surveillance region to sense an occurrence of a potential security breach event; a plurality of cameras is disposed in the surveillance region; at least one camera thereof has a view of the security area and can be configured to automatically gather biometric information concerning at least one subject person in the vicinity of the security area in response to the sensing of a potential security breach event. The restricted area may be equipped with motion detectors that detect the presence of persons in a restricted area. Cameras situated throughout the surveillance region also may serve as event sensors. The system may employ a monitoring rule whereby a camera monitors a particular area of the passenger terminal. If a person is loitering in that area, defined by failing to move beyond a 15 foot radius for more than 60 seconds, then a low level alert is declared, the camera zooms in, and the face of the loitering person is matched against the faces of persons on a watch list, for example (see Cheng Abstract and [0041]).

The following is an examiner's statement of reasons for allowance: Kusens, Cheng, nor other relevant art or combination of relevant art, teaches a method and system with one or more sensors that monitor activity within a designated territory, the sensors including visual sensors that make video recordings; a local processing system receiving signals from the sensors, the local processing system being calibrated to define allowed and forbidden zones within the designated territory, to classify objects within the designated territory as known or unknown and to recognize one or more activities or metrics of a person, the local processing system processing and analyzing the signals from the sensors and applying one or more  rules to allowed and forbidden zones of information, known or unknown object information, activity information or a combination thereof to identify abnormal events and/or the person associated with the abnormal events and to produce one or more messages that describe the abnormal events within the designated territory as monitored by the sensors, with a monitoring 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1 and 17 are allowable by the addition of the limitations. Claims 3-9, 11-16 and 18-30 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483